                                                                                         FILED 
                                                                                         CLERK 
UNITED STATES DISTRICT COURT                                                                 
EASTERN DISTRICT OF NEW YORK                                                  3/11/2019 3:53 pm
                                                                                             
-------------------------------------------------------X                         U.S. DISTRICT COURT 
REGINA PERRY,                                                               EASTERN DISTRICT OF NEW YORK 
                                                                                 LONG ISLAND OFFICE 
                          Plaintiff,

        -against-                                               ORDER
                                                                18-CV-5116 (JMA) (GRB)
TERESA KELLY,

                           Defendant.
-------------------------------------------------------X

AZRACK, United States District Judge:

        On September 10, 2018, plaintiff Regina Perry (“Plaintiff”) commenced this action against

defendant Teresa Kelly (“Defendant”) pursuant to Title VII of the Civil Rights Act of 1964. (ECF

No. 1.) Accompanying the complaint was an application to proceed in forma pauperis. (ECF No.

2.)

        On February 4, 2019, the Court issued an Order granting Plaintiff’s motion to proceed in

forma pauperis but dismissed Plaintiff’s complaint for failure to state a claim. (ECF No. 5.) The

Court also granted Plaintiff leave to file an amended complaint within thirty (30) days from the

date of the Order. (ECF No. 5.) The Order stated that if Plaintiff does not timely file an amended

complaint, judgment shall be entered without further notice and this case will be closed. To date,

Plaintiff has not filed an amended complaint.

        Federal Rule of Civil Procedure 41(b) provides, “[i]f the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any claim

against it.” Fed. R. Civ. P. 41(b). The Second Circuit considers five principal factors when

reviewing a district court’s order of dismissal for failure to prosecute:

                 (1) the duration of the plaintiff’s failures, (2) whether plaintiff had
                 received notice that further delays would result in dismissal,
               (3) whether defendant is likely to be prejudiced by further delay,
               (4) whether the district judge has taken care to strike the balance
               between alleviating the court calendar congestion and protecting the
               party’s right to due process and a fair chance to be heard, and
               (5) whether the judge has adequately assessed the efficacy of lesser
               sanctions.

Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–94 (2d Cir. 1999) (quoting Nita v. Conn. Dep’t of

Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994)). Generally, no single factor is dispositive. Id. at

194.

       Plaintiff has failed to timely file an amended complaint. The Court warned Plaintiff that

failure to file an amended complaint could result in the dismissal of the case. Plaintiff’s failure to

comply with the Court’s Order constitutes grounds for dismissal. Accordingly, this case is

dismissed for failure to prosecute, and the Clerk of Court is directed to close this case. The Clerk

of the Court is respectfully directed to mail a copy of this Order to the Plaintiff and close the case.

SO ORDERED.

Dated: March 11, 2019
Central Islip, New York
                                                                 /s/ JMA
                                                        Joan M. Azrack
                                                        United States District Judge




                                                  2
